

116 S3319 IS: Human Trafficking Research Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3319IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Hawley (for himself, Mrs. Blackburn, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reauthorize comprehensive research and statistical review and analysis of trafficking in persons and commercial sex acts, and for other purposes.1.Short titleThis Act may be cited as the Human Trafficking Research Act of 2020.2.Comprehensive research and statistical review and analysis of incidents of trafficking in persons and commercial sex actsSection 201(a)(1)(B) of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20701(a)(1)(B)) is amended to read as follows:(B)ContentsThe research and statistical review and analysis under this paragraph shall consist of two separate studies, utilizing the same statistical data where appropriate, as follows:(i)The first study shall address severe forms of trafficking in persons in the United States and shall include, but need not be limited to—(I)the estimated number and demographic characteristics of victims of severe forms of trafficking in persons;(II)the estimated number and demographic characteristics of perpetrators of severe forms of trafficking; and(III)the number of investigations, arrests, prosecutions, and incarcerations of persons engaged in acts of severe forms of trafficking in persons by States and their political subdivisions.(ii)The second study shall address sex trafficking and unlawful commercial sex acts in the United States and shall include, but need not be limited to—(I)the estimated number and demographic characteristics of perpetrators of sex trafficking, including purchasers of commercial sex acts;(II)the estimated value in dollars of the commercial sex economy, including the estimated average annual personal income derived from acts of sex trafficking;(III)the number of investigations, arrests, prosecutions, and incarcerations of persons engaged in sex trafficking and unlawful commercial sex acts, including purchasers of commercial sex acts, by States and their political subdivisions; and(IV)a description of the differences in the enforcement of laws relating to unlawful commercial sex acts across the United States..3.ReauthorizationSection 201(c)(1) of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20701(c)(1)) is amended by striking 2008 through 2011 each place it appears and inserting 2021 through 2024. 